Nicor Inc. Birdsall, Inc. Retirement Savings Plan Form 11-K Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.333-107375 of NicorInc. on FormS-8 of our report dated June18, 2010, relating to the financial statements and supplemental schedule of Birdsall,Inc. Retirement Savings Plan appearing in this annual report on Form11-K of Birdsall,Inc. Retirement Savings Plan for the year ended December31, 2009. /s/ DELOITTE & TOUCHE LLP Chicago,
